OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, without costs, and the case remitted to that court for reconsideration in light of the decision of the Supreme Court of the United States in Shaw v Delta Airlines (463 US _, 103 S Ct 2890, 2903-2905).
The disposition at the Appellate Division from which the present appeal is taken to our court was predicated on its conclusion that the Federal Employee Retirement Income Security Act of 1974 (ERISA) (US Code, tit 29, § 1001 et seq.) pre-empted our State’s Human Rights Law (Executive Law, § 296). In Shaw {supra), the Supreme Court held that the Human Rights Law is pre-empted with respect to ERISA benefit plans only insofar as it prohibits practices that are lawful under Federal law. In view, then, of what amounts to a partial pre-emption, as the Supreme Court noted (463 US _, _, 103 S Ct 2890, 2903-2905): “Courts and state agencies, rather than considering whether employment practices are unlawful under a broad state law, will have to determine whether they are prohibited by Title VII. If they are not, the state law will be superseded and the agency will lack authority to act.”
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons concur.
*573Order reversed, without costs, and the case remitted to the Appellate Division, First Department, for further proceedings in accordance with the memorandum herein.